Title: Memorandum Books, 1796
From: Jefferson, Thomas
To: 


          1796.
          
            
              Jan.
               1. 
              
              Gave my bond to Lucy Wood for £16. payable this day twelve month for the hire of James.
            
            
              
              Gave do. to Mrs. Wood guardian of Jane Wood for £15. for the hire of Dick.
            
            
              
               4. 
              
              Gave do. to Wm. Wood for 45.£ for Reuben, Bob & Patrick. Note these 3. bonds are to bear int. from the date if not paid at the day.
            
            
              
               5. 
              
              Mr. Buck begins to work. 
            
            
              
               11. 
              
              Paid small exp. 2.8.
            
            
              
               12. 
              
              Do. 2.D.—do. .625.
            
            
              
               15. 
              
              Do. .25.
            
            
              
               19. 
              
              Do. .25—gave Essex on his departure 1.
            
            
              
               21. 
              
              Paid small exp. .5.
            
            
              
               22. 
              
              Paid D. Watson on acct. 3.D.
            
            
              
              Drew on J. Barnes in favor of Jackson for Dr. Wardlaw for 100.D. which credit Mr. Short.
            
            
              
              Gave Petit order to recieve the 100.D. & pay to Mrs. Wood for 40. Bar. corn.
            
            
              
               23. 
              
              Pd. small exp. .5.
            
            
              
               24. 
              
              Drew on J. Barnes in favor Isaac Miller 86.285 D. which credit to Mr. Short.
            
            
            
              
                  D.   Pd. Isaac Miller  my quarter’s postage     18.965    for TMRandolph 30. Recd. balance in cash37.32 86.285  
            
            
              
               25. 
              
              Sent by Tom to Mrs. Gilmer’s mill for 3. Bar. corn.
            
            
              
               27. 
              
              Pd. Silknitter on acct. 1.D.
            
            
              
               30. 
              
              Debit Buck 54/8 goods this day from F. & Mclan. on my order.
            
            
              
               31. 
              
              Pd. small exp. 1/.
            
            
              
              Desired Colo. Bell to pay £29–0–6 for me to John Clarke cabinet maker, in full principal & interest for a debt due him ever since 1781.
            
            
              Feb.
               1. 
              
              Sent Willet for 22½ ℔ butter 22/7½.
            
            
              
               3. 
              
              Small exp. 3/3.
            
            
              
               4. 
              
              Pd. David Barnet in full for sawing 3/.
            
            
              
               5. 
              
              Haden’s two men come into my service this day. I gave my note for £36. payable in hire at the end of the year to be counted from the day they come.
            
            
              
              Pd. Silknitter on acct. 7.D. and gave him an order on Colo. Bell for goods.
            
            
              
               7. 
              
              Sm. Exp. 2.D.
            
            
              
               8. 
              
              Do. 2.D.—do. 2/.
            
            
              
               12. 
              
              Sent Willet for butter 12/.
            
            
              
               15. 
              
              Gave TMR’s Billy & Nat for bringing up wine 2.D.
            
            
              
               22. 
              
              Pd. Willis for butter 13/ which is 2/ over.
            
            
              
               25. 
              
              Small exp. 18/3.
            
            
              
               26. 
              
              Gave James Hemings on his emancipation to bear exp. to Philada. 30.D.
            
            
              
              Gave D. Watson order on Flem. & Mclanahan for hat & overalls.
            
            
              
               28. 
              
              Small exp. 10/6.
            
            
              
               31. 
              
              Inclosed to Dr. Turpin order on C. Johnston & co. for £15. for a debt & interest due him for attending my people at Elk hill after the departure of the British army.
            
            
              Mar.
               3. 
              
              Settled with D. Watson. His year (makg. up lost time) ends on the 5th. inst.
            
            
              
              Balance due him £5–1–9¾ but there is an article in the acct. (Feb. 26. ante) not carried out, and so to be taken into our next year’s acct.
            
            
              
               6. 
              
              Small exp. 1.5.
            
            
              
               7. 
              
              Pd. Mr. Bailey on acct. 7.D.
            
            
              
              Pd. Watson .5.
            
            
              
              Purchased of F. Walker all the corn he has to spare. He is to fix the price from 20/ to 24/. He is to waggon it and to charge for that 15/ per load.
            
            
              
               8. 
              
              Recd. from Flem. & Mclanahan 20.D. nail money.
            
            
              
              Recd. from Reeves an order on James Brown for £215. payable Apr. 1. money paid by Carter & Catlett towards the price of Colle. Credit this to Mazzei.
            
            
              
              Inclosed the sd. order to J. Wickham towards satisfying my portion of the decree of Bevins’s represent. agt. Mr. Wayles’s represent. as securities for R. Randolph. (Note this was inclosed on the 13th.)
            
            
              
               10. 
              
              Bought of Mrs. Key 50. Bar. corn @ 22/.
            
            
              
              Sm. exp. 1.D.
            
            
              
               11. 
              
              Do. 3.D.
            
            
              
               12. 
              
              Pd. Mr. Buck 4.D.
            
            
              
               18. 
              
              Do. 3/.
            
            
              
               19. 
              
              Do. 9d—Millar’s waggon 3. days @ 18/.
            
            
            
              
               22. 
              
              Gave T. Kindred ord. on Flem. & Mclan. for 35/ out of my nail money for bringing up a hhd. molasses wt. 14. C @ 2/6.
            
            
              
               23. 
              
              Gilliam agrees to give me the refusal of what corn he can spare at the price then to be current.
            
            
              
               26. 
              
              Pd. D. Watson 2.D.
            
            
              
               27. 
              
              Pd. Phill for Silknitter 3.D.
            
            
              
              Debit TMRandolph 300. ℔ my tobo. put into his hhd. in Bedford.
            
            
              
              Drew on Barnes for 400.D. in favor of Charles Johnston & co. which debit them & credit to W. Short.
            
            
              
              Pd. small exp. 3/6.
            
            
              
               28. 
              
              Pd. Silknitter 2.D.
            
            
              
               29. 
              
              Gave G. Divers ord. on Flem. & Mclanahan butcher’s acct. 57/9.
            
            
              
               30. 
              
              Pd. Rob. Sharpe 4.D. in full for his claim of land on the N. side the 3. notchd. road adjoing. my limestone land. 
            
            
              Apr.
               4. 
              
              Gave Geo. Divers order on Chas. Johnston for 120.D. on TMR’s acct. which debit to TMR.
            
            
              
              Recd. nail money from Flem. & Mclanahan £13–6–1.
            
            
              
               5. 
              
              Pd. Wilson Nicholas 2½ b. clover seed £7–15 which was 20/ over.
            
            
              
               8. 
              
              Pd. Mrs. Willis for butter 15/ which was 1/6 over.
            
            
              
              Recd. of Flem. & Mclan. 25/4.
            
            
              
               9. 
              
              Pd. Silknitter 52/9.
            
            
              
               10. 
              
              Pd. small exp. 1/6.
            
            
              
              Pd. do. 2.11.
            
            
              
               11. 
              
              Pd. Do. 2.D.
            
            
              
               14. 
              
              Charge Watson ord. on Flem. & Mclan. a bed tick &c. £1–16–7.
            
            
              
               18. 
              
              Recd. of Arch. Stuart in full for books 70.75. Note he has paid 7/6 for the taxes of my lands at Natural bridge for the years 1792.3.4.
            
            
            
              Apr.
               18. 
              
              Pd. Wm. Chapman in full 9.5.
            
            
              
              Gave Watson an order on Snelson for 2.D. to Peter.
            
            
              
               19. 
              
              Repaid George Faris toll he had paid on nailrod 17/8.
            
            
              
               20. 
              
              Charge D. Watson my ord. on Flem. & Mclan. to Isabel 52/ also cash to her now paid 3/.
            
            
              
              Gave D. Watson ord. on Flem. & Mclan. for 2.D.
            
            
              
              Pd. dinner at Price’s 4/6.
            
            
              
               21. 
              
              Pd. Richd. Johnson on acct. 16.15.
            
            
              
              Gave Charles Jouett ord. on Charles Johnson & co. for 20.17.D. for TMR’s taxes which debit to him.
            
            
              
              Small exp. 3/.
            
            
              
               22. 
              
              Gave Thomas Walker an order in favor of Rob. Barclay on J. Barnes for 27.31 due him from TMR. & took in TMR’s note. Debit him, and credit W. Short.
            
            
              
              Pd. to Fleming & Mclanahan £4–16–5 for Bybee for bringing bacon &c. from Columbia 120. hams, 120. shoulders. 120. midlings.
            
            
              
               23. 
              
              Gave Page to buy hemp seed 3.D.
            
            
              
              Pd. Buck 10.D.
            
            
              
               30. 
              
              Pd. for fish 1.6.
            
            
              May
               2. 
              
              Recd. back from Wm. Page 2/6.
            
            
              
               3. 
              
              Pd. Mr. Bailey for expences to Staunton 6.D.
            
            
              
              Pd. Liptrap for bringing 10. C nailrod from Gamble & Temple 45/.
            
            
              
               4. 
              
              Pd. for a carp 1/6.
            
            
              
               5. 
              
              Pd. small exp. 3d.
            
            
              
              Recd. from Samuel Clarke for nails £26–8–7.
            
            
              
              Recd. back from Mr. Bailey of the money for expences 16/2.
            
            
              
               6. 
              
              Pd. for 3. ℔ cotton 7/.
            
            
              
               7. 
              
              Pd. sm. exp. 1/6.
            
            
              
               8. 
              
              Pd. Wm. Hog for 2. Bar. corn 50/.
            
            
              
               9. 
              
              Sent Richd. Johnson on acct. 15.D.
            
            
              
               11. 
              
              Gave Mrs. Nowland in charity 2.D.
            
            
              
              Sm. exp. 6/9.
            
            
            
              
               12. 
              
              Do. 2/10—13. Pd. Mrs. Willis for butter 6/.
            
            
              
               14. 
              
              Sm. exp. 3/—15. Do. 2/—gave Millar’s waggoners 6/.
            
            
              
               16. 
              
              Sm. exp. 6/.
            
            
              
               18. 
              
              Sm. exp. 13/6.
            
            
              
               19. 
              
              Do. 10/6.
            
            
              
               20. 
              
              Do. 1/6—debit F. Walker 112 ℔ of the Xd nails sent T. Walker.
            
            
              
              Gave F. Walker order on Charles Johnston for £55. to buy 50. barrels corn for me of Terril in Madison county.
            
            
              
               21. 
              
              My first pipe of Termo is out. Begun upon soon after I came home to live from Philadelphia.
            
            
              
               22. 
              
              Sm. exp. 1.D.
            
            
              
               There will be due to John Dobson on the 1st. day of June  on my bond for £353–19–6 to Far. & J. assd. him £49–13–0    on my old excha. on do. in favr. Faulcon for £300 44– 5–7   Gave therefore order to R. Dobson on Chas. Johnston for    93–18–7   
            
            
              
              Gave Gamble & Temple ord. for £64–10–6 on Charles Johnston to pay for groceries & nail rod.
            
            
              
              Inclosed to Saml. Howell junr. & co. of Phila. order on J. Barnes for 100 D. on acct. for iron which credit to W. Short.
            
            
              May
               23. 
              
              Sm. exp. 1.2.
            
            
              
              Paid Will Beck on acct. 4.D.
            
            
              
              Charge David Watson order on his acct. to Flem. & Mclan. for 8/ in favor Billy chicken.
            
            
              
               24. 
              
              Pd. John Buck on acct. 2.D.
            
            
              
               26. 
              
              F. Walker returns to me the ord. of the 20th. inst. on Chas. Johnston for £55.
            
            
              
               27. 
              
              Gave John Watson an order for £55. on Chas. Johnston and recd. that sum in cash from him.
            
            
              
              Sent the sd. sum of £55. by Wm. Page to F. Walker to procure the corn before proposed.
            
            
              
              I had assumed the last year to pay a debt of Pet. Derieux to John Watson, Derieux agreeing to let me have his land on Buck island (307. as.) at an indemnification. I allowed him £75. for it. I now transfer my claim to the land to John Watson in discharge of Derieux’ debt which settled to this day is £71–12–6 and Derieux is to make the deed to him so that I am cleared with the loss of £3–7–6 only.
            
            
            
              
               30. 
              
              John Steele begins to work @ 9/ per day.
            
            
              
              Gave Phill for exp. to Rockfish gap 2/9.
            
            
              June
               2. 
              
              Pd. Will Beck on acct. 3.D.
            
            
              
               4. 
              
              Pd. Willis’s son for 6½ ℔ butter 6/.
            
            
              
              Sent Bushrod Washington order on Chas. Johnston for £5. fee in defending Rand. Jefferson’s land.
            
            
              
              Sent do. order on do. 31.D. for right money for same lands.
            
            
              
               5. 
              
              Small exp. 1/6.
            
            
              
               6. 
              
              Do. 1/9.
            
            
              
              Received from Colo. Coles on acct. of nails £4–11.
            
            
              
              Settled with Robert Garland atty. for
            
            
              
                Thos. Cobbs judgmt.          22–16–6costs6–4–10 gave him order on Chas. Johnston for amount29–1–4 
            
            
              
              Recd. of Nathanl. Anderson 40.D. in part of his bill on Wm. Anderson remitted by me to V. Staph. & Hub. of Amsterdam for Mazzei & returned under protest.
            
            
              
              Paid  Slaughter the surveyor for R. Jefferson for copy works 1/6.
            
            
              
              Exp. at Charlvlle. 7½d.
            
            
              
               7. 
              
              Pd. Petit in part of last year’s wages 50.D.
            
            
              
              Sm. exp. 1.D.
            
            
              
              Gave Francis Walker an order on Chas. Johnston & co. for 200.D. in part pay for corn.
            
            
              
               10. 
              
              Gave T. Carr draught on Chas. Johnston for 80.D. and recd. cash for it.
            
            
              
              Recd. from J. W. Eppes a horse (Darlington) for which I am to credit Mr. Wayles’s estate £65. he having recd. that much of the estate’s money on my acct. The horse is 7. y. old.
            
            
              
               11. 
              
              Sent Richd. Johnson D.7.35 in full for waggonage reserving right to resettle our antient acct.
            
            
              
                Pd. Wm. Hunt  for David Watson cash 0–12–7    ord. on T. Carr for nails   2–1–5 2–14–  
            
            
              
              Gave Buck order on Hunt for a pair of shoes.
            
            
            
              
               13. 
              
              Paid Benj. Coopwood for Anne Key £9–7 towds. corn I bot. of her.
            
            
              
              Recd. from Saml. Clarke (by Colo. Bell) £59–5–1½.
            
            
              
               14. 
              
              Pd. Bourne Price 3/ for a dinner of some time ago.
            
            
              
              Small exp. 3.D.
            
            
              
               15. 
              
              Do. 1.D.
            
            
              
              Pd. W. Beck in full for burng. lime &c. £3–16–9.
            
            
              
               16. 
              
              Recd. back from D. Carr stocking money 1.5 ante Mar. 2. 1795.
            
            
              
              Accepted Fleming & Mclanahan’s order on me in favor of TMRandolph for £100. and paid it to TMR as follows.
            
            
              
                 Order on Dr. Johnston of Staunton       19–3–5   Order on Chas. Johnston & co. 50–0–0   Cash now paid him 30–16–7 100–0–0  
            
            
              
              Pd. Wm. Page £7–10 boot in exchange of a horse for a mare.
            
            
              
              Pd. Mr. Wirt 5.D. fee in Cobbs’s suit agt. me.
            
            
              
               18. 
              
              Pd. small exp. 1.6.
            
            
              
              Pd. Mr. Buck on acct. 4.D.
            
            
              
              Pd. Mr. Bailey on acct. 15.D. pd. sm. exp. 1.75.
            
            
              
              Sent John Barnes power of Atty. to recieve Mr. Short’s interest due July 1. and inclosed to Saml. Howell junr. a draught on Barnes for 300.D. paiable July 2. for iron.
            
            
              
               20. 
              
              Pd. Slaughter, surveyor, for R. Jefferson 1.D.
            
            
              
               22. 
              
              Pd. sm. exp. 1.D.—gave Davy for exp. going with Volney 2.D.
            
            
              
               23. 
              
              Gave a servt. of W. C. Nicholas for bringg. up Darlington 1.D.
            
            
              
               24. 
              
              Small exp. 3.85.
            
            
              
               27. 
              
              Pd. John Faris for Henry Massie for transportn. £3–3–9.
            
            
              
               28. 
              
              Small exp. 3/.
            
            
              July
               2. 
              
              Pd. Joseph Moran for Wm. Holman witness in suit v. Lewis 4.5.
            
            
            
              
               3. 
              
              Small exp. 3/9.
            
            
              
               4. 
              
              Pd. acct. for postage 22.02.
            
            
              
              Pd. do. for TMRandolph 1.63.
            
            
              
              Pd. Micajah Chiles for 17 ℔ mutton @ 4½d 6/3.
            
            
              
              Pd. Mr. Jouett for 14. ℔ veal @ 5d 6/.
            
            
              
              Expences at Charlottesville 1/6.
            
            
              
               5. 
              
              Gave Hopkins Mr. Millar’s waggoner 1.1.
            
            
              
               7. 
              
              Sm. exp. .56.
            
            
              
               9. 
              
              Paid J. Steele 7.D. & gave him ord. on Nat Anderson for 30.D. which if paid, as also 58/ he assumed for N. Anderson is to be credited to N. Anderson as part paimt. of his bill in favr. of Mazzei protested, and I must debit myself to Mazzei.
            
            
              
               10. 
              
              Pd. Mr. Giles for having had Patsy’s watch mended 4.D.
            
            
              
               11. 
              
              Wapping, Joe & Jame three negro men from TMR. begin to work.
            
            
              
               13. 
              
              Sm. exp. 4/6—14. Do. 3/—15. Do. 4/6—16. Do. 4/6.
            
            
              
               17. 
              
              Desired Charles Johnston to remit 42.06 to George Howell junr. & co. on my acct. which pays him in full for iron.
            
            
              July
               19. 
              
              Settled with Flem. & Mclanahan down to Apr. 1.
            
            
              
                 the Amount of debits was £448–13         of Credits 314–1–9   balance due them 134–11–3 of this I had paid ante June 16. to TMR on their order100–0–and now gave them order on my nail fund in their hands for34–11–3which liquidates & pays to the 1st. of April.134–11–3Colo. Bell’s acct. brought down to May. 1. isAmt. of Debits £96–11–0½   of Credits 73–16–8balance due to him22–14–5  
            
            
              
              for which sum I gave him an order on Thos. Carr to be paid out of my nail money in his hands.
            
            
              
               20. 
              
              Small exp. 1/6.
            
            
              
               23. 
              
              Borrowed of Flem. & Mclanahan 16.43 D.
            
            
              
              Pd. Isaac Millar (by his waggoner) 20.D.
            
            
              
              Sm. exp. 1/6.
            
            
              
               25. 
              
              Drew on Charles Johnston & co. in favor of Darmsdadt for £27. to pay for 12. barrels of herrings.
            
            
            
              
               31. 
              
              Sm. exp. 1/6.
            
            
              
              I recieve notice from Charles Johnston & co. that Patrick White has paid up the balance due to me from J. Bannister’s estate, which closes that matter. The balance was £63–3–8.
            
            
              
              Drew on Chas. Johnston & co. for £50. in favor of Gamble and Temple, which discharges my balance to them fully.
            
            
              Aug.
               1. 
              
              Gave Rob. Bailey order on Flem. & Mclan. for 30/.
            
            
              
              Recd. of Nat. Anderson for Mazzei on his protd. excha. 40.D.
            
            
              
              Paid Micajah Chiles for 51½ ℔ mutton @ 4½d 19/4.
            
            
              
              Repd. Flem. and Mclan. the 16.43 borrowed ante July 23.
            
            
              
              John Watson assumes £6. rent due from Lively to Mr. Short. Credit Mr. Short’s acct. accordingly & debit J. Watson’s.
            
            
              
              Pd. Buck 5.D.
            
            
              
               2. 
              
              Gave D. Watson order on J. Watson for goods. See bill 41/4.
            
            
              
              Pd. Dabney Carr for soap 3/.
            
            
              
               3. 
              
              Small exp. 9/.
            
            
              
              Small exp. 15/.
            
            
              
               4. 
              
              Do. 9/.
            
            
              
               5. 
              
              Small exp. 1/6.
            
            
              
               6. 
              
              Pd. D. Watson 4.D.
            
            
              
               14. 
              
              Small exp. 6/.
            
            
              
               15. 
              
              Drew order on Saml. Clarke in favr. of Silknitter for £10–8–9 in full.
            
            
              Aug.
               20. 
              
              Small exp. 1.D.
            
            
              
               28. 
              
              Drew order on Chas. Johnston in favr. of Rob. Pleasants for an old balance due T. Pleasants of 4. mi. cr. for £3–2–10½.
            
            
              
              Small exp. 1.D.
            
            
              
               29. 
              
              Adams (brickmaker) begins @ £5. a month.
            
            
              
               30. 
              
              Small exp. 1.D.
            
            
              
               31. 
              
              Borrowed of Flem. & Mclanahan 35.D.
            
            
              
              Pd. Clarkson for a horse 9. years old 35.D.
            
            
              
              Bought a white horse of Joshua Burras for £11. paiable at Christmas.
            
            
              
              Furnished Stephen Willis a pr. shoes 12/6. 11¼ yds. oznabrigs @ 1/10.
            
            
              Sep.
               1. 
              
              Gave Maria 1.D.
            
            
              
               3. 
              
              Bot. of Lively a beef weighg. 113. ℔ @ 3d. which with the 5th. quarter will be 35/4.
            
            
            
              
              Recd. from Rand. Jefferson a negro boy Ben, Peter’s son who is to be valued by John Coles & James Cocke, and I am to pay the valuation to Donald & co. in discharge of their acct. agt. him.
            
            
              
               5. 
              
              Recd. from Kinsolving 40.D. to be credited on his bond, which being one of those destined to Jas. Lyle, forward the money to him.
            
            
              
              Pd. Flem. & Mclanahan the 35.D. borrowed ante Aug. 31.
            
            
              
              Agreed with Robert Chuning to serve me as overseer at Monticello for £35. and 600. ℔ pork. He is to come Dec. 1. 
            
            
              
               7. 
              
              Small exp. 3/ do. 1.D.
            
            
              
               8. 
              
              Small exp. 3.D.
            
            
              
               10. 
              
              Delivd. Saml. Carr 50. bush. wheat. He is to allow me what I sell the rest of my crop for & to pay me in corn.
            
            
              
               15. 
              
              Credit Nat. Anderson 47/ for Wm. Jones who furnished me that value in meat, on acct. of his protestd. bill to P. Mazzei.
            
            
              
              Recd. from Nat. Anderson cash in full for the bill £27–13–2 on acct. of P. Mazzei. (This was by mistake an overpaimt. of 18/5 to be repaid him.)
            
            
              
              Pd. Richard Richardson 3/.
            
            
              
               16. 
              
              Pd. T. Garth’s son for 162. ℔ beef @ 4d. 56/, which is 2/ over.
            
            
              
                W. C. Nicholas lodges with Kelly for me   £60. to be credited Kinsolving.    also balce. of my nail acct. agt. him £15–15–7              75–15–7   
            
            
              
               17. 
              
              Gave Flem. and Mclanahan order on Kelly for £26. This was to pay for 2. horses bought for me by Page of Capt. Grissum.
            
            
              
              Pd.  Faris for George Faris £5. for 5. M ℔ brot. up before Jan. 1.
            
            
              
               18. 
              
              Drew on Van Staphorsts & Hubbard for 1000.D. in favor of Harrison and Sterrett of Philadelphia. See V.S. & H.’s lre. 
            
            
            
              
              Drew on Harrison & Sterrett in favr. Peter Lott for 200. Dol.
            
            
              
              Drew on Kelly in favr. Francis Taliaferro £15. This was to pay a debt of Hugh Petit.
            
            
              
               22. 
              
              Small exp. 1.D.
            
            
              
               23. 
              
              Pd. T. Garth for beef @ 4d. £2–13–9½.
            
            
              
               24. 
              
              Pd. W. Beck for raising limestone in full 31/6.
            
            
              
               25. 
              
              Small exp. 2/.
            
            
              
               26. 
              
              Drew on Harrison & Sterett in favr. Chas. Johnston & co. for 500.D.
            
            
              
               28. 
              
              Recd. of Kelly 10.D.
            
            
              Sep.
               29. 
              
              Gave Isaac Miller order on Kelly for 40.D.
            
            
              
               30. 
              
              Small exp. 1.25.
            
            
              Oct.
               1. 
              
              Pd. Usher for David Watson 9 ℔ Xd nails @ 1/.
            
            
              
              Pd. Barnet 3 days waggoning 5.2 D.
            
            
              
               2.  
              
              Pd. Stephen Willis 9.D.
            
            
              
              Drew on Harrison & Sterett in favr. John Barnes for 300.D.
            
            
              
              Drew on Barnes in favr. Jos. Donath for 199.12 for glass. 
            
            
              
              Drew on Chas. Johnston & co. in favr. of T. Gordon for £47–10–5 in full of an antient bond of mine to John Mclanahan.
            
            
              
              Drew on do. in favr. John Watson for £18–16. which discharges the balance of the last acct. rendered me for Mclure Brydie & co.
            
            
              
               3. 
              
              Small exp. 3/.
            
            
              
               4. 
              
              Do. 4/6.
            
            
              
              Pd. Buck to bear exp. to Goochld. 10/6.
            
            
              
               5. 
              
              Gave Frank Taliaferro depy. sher. order on C. Johnston & co. for 32.14 for dues in Fredericksville for 95. payable 96.
            
            
            
              
              6.
              
              Gave Alex. Garrett order on Peter Lott for
            
            
              
                     myself 18.005    TMRandolph    3.27     21.275   
            
            
              
               8. 
              
              Gave John Kelly order on Peter Lott for £12–8–10 in full.
            
            
              
              Pd. Richd. Richardson 2.D.
            
            
              
               9. 
              
              Sent Bushrod Washington ord. on C. Johnston & co. for £5. a fee for Hastings Marks ads. Dickerson, which charge to Marks.
            
            
              
               10. 
              
              Small exp. 1/6.
            
            
              
               12. 
              
              Settled with Bowling Clarke and recd. the balance of £7–15–2½ due me on the settlemt.
            
            
              
                Recd. of Saml. Clarke  £21–16–6.   Repd.  Colo. Bell   £2– 6–4    T. Carr 2–19–2 5– 5–6 pd. by them for me to Frederic for meat furnished.  
            
            
              
              Gave Frederic order on Lott for £8. for meat.
            
            
              
              Small ex. 7/6.
            
            
              
               13. 
              
              Do. 16/6.
            
            
              
               16. 
              
              Do. 7/6.
            
            
              
               17. 
              
              Gave Isaac Millar ord. on Lott for 60.D.
            
            
              
               18. 
              
              Small exp. 9/.
            
            
              
               21. 
              
              Pd. TMRandolph 20.D.
            
            
              
              Sm. exp. 10/6.
            
            
              
               22. 
              
              Gave Wm. Wood by authority from James Lewis his guardian ord. on C. Johnston for £30. towards hire of Patrick, Bob & Reuben.
            
            
              
               23. 
              
              Sm. exp. 2/6.
            
            
              
               24. 
              
              Gave Shell ord. on Flem. & Mclan. £5.
            
            
              
              Gave Frederic Gauder ord. on Lott for £9. for meat.
            
            
              
              Drew on V. Staphorsts & Hubbard in favr. Harrison & Sterett 1000.D.
            
            
              
               26. 
              
              Sm. exp. 3/—27. Do. 3/.
            
            
            
              Oct.
               30. 
              
              Small exp. 1.5.
            
            
              
               31. 
              
              Paid Mrs. Key in full for corn of last year £25–3–10.
            
            
              
              Engaged of John Key 50. Bar. corn @ 11/ to be taken before Xmas.
            
            
              Nov.
               2. 
              
              Recd. back of TMR the 20.D. ante Oct. 21.
            
            
              
               3. 
              
              Small exp. 16/.
            
            
              
               4. 
              
              Do. 8/.
            
            
              
               6. 
              
              Inclosed to E. Randolph ord. on Charles Johnston for £5. a fee for Rand. Jefferson for his land.
            
            
              
              Pd. G. Divers’s Will for 18. qts. of greensword seed @ 1/3 22/6.
            
            
              
              Pd. Ursula for D. Watson 6/. pd. Watson cash 18/.
            
            
              
               7. 
              
              Engaged Wm. Cornelius’s corn @ 11/.
            
            
              
              Pd. Mr. Thomas for J. Steele 40/.
            
            
              
               8. 
              
              Pd. Wm. Reynolds for game 3/.
            
            
              
               9. 
              
              Sm. exp. 6/.
            
            
              
              Charge Steph. Willis a pr. shoes for Ned 8/6.
            
            
              
              Gave Richd. Johnson ord. on Chas. Johnston for 33.D. which leaves him in my debt for shoeing his horses.
            
            
              
              Agreed to hire his waggon @ 15/ per day. If corn should riseabove 12/ so that he should think it necessary to raise the hire he is to give me previous notice.
            
            
              
              11.
              
                 D.    Drew on Harrison & Sterett  in favr. of Chas. Johnston    200. Drew on do.in favr. of Peter Lott200.  
            
            
              
              12.
              
            
            
              
              Settled with Mr. Bailey for the year 1795. balance due him £9–13–9.
            
            
              
              Gave him ord. on Lott for £4. and on stores for goods.
            
            
              
              Gave D. Watson ord. on stores for goods. (£4–3–9. post)
            
            
              
               13. 
              
              Drew on Harrison & Sterett in favr. Saml. Howell junr. & co. 416 D. in full for 3. tons of nail rod.
            
            
              
              Drew on Chas. Johnston in favr. of Tarlton Woodson sheriff for 71.04 D. in full for my dues of St. Anne’s for last year payable this year.
            
            
              
              Drew on Chas. Johnston in favr. of Tarlton Woodson on the order of John Key for 91.67 D. = £27–10 for the 50. Bar. corn ante Oct. 31.
            
            
              
               14. 
              
              D. Watson has got goods £4–3–9 from Mclure, Brydie & co. on my order of the 12th.
            
            
              
              Small exp. 1.D.
            
            
              
               15. 
              
              Recd. from Colo. Coles 25. galls. peach brandy.
            
            
              
              Recd. from Lott 9.D.
            
            
              
              Bought 15. barrels of corn more from Cornelius @ 12/.
            
            
              
               16. 
              
              Gave Hugh Petit ord. on Lott for 8.D.
            
            
            
              
               17. 
              
              Pd. Garner mending watch 3/.
            
            
              
              Recd. of Lott 20.D.
            
            
              
              Pd. Steph. Willis for John Steele 2.D.
            
            
              
              Repd. J. W. Eppes patent fees for 2. tracts land in Bedford 4.36.
            
            
              
               18. 
              
              Pd. D. Watson 1.D.
            
            
              
                Pd. Isabel for do. 3.D. £     Gave Isaac Millar ord. on Clarke for Backstow  2–11–3   Paid him cash 7–10–½ Balance still due him35–0 37–19–1–½  
            
            
              Nov.
               19. 
              
              Paid Mrs. Sneed in full for Tamar, Ned’s Jenny, Iris & Mary 12 D.
            
            
              
               26. 
              
              Gave D. Watson ord. on Snelson for a rug &c. £1–9.
            
            
              
               30. 
              
              Pd. Richd. Richardson 3/.
            
            
              
                Settled with Stephen Willis as follows    £    Amount of debets      95–8    Sundry credits  11– 9– 9½  gave him ord. on Lott15– do. on C. Johnston10–10 assumd. to John Shell14– 7– 4 balce. still due St. Willis44– 0–10½95–8  
            
            
              
              Note the above includes the Work of St. Willis, Ned, & Shell.
            
            
              
                 gave Shell order on Lott for   £8–    balance still due him  6–7–4    14–7–4   
            
            
              Dec.
              1.
              
               Settled with Adams bricklayer. There is due to him for his own work  14–16–3  I am to pay him for Richd. Richardson    4–18–9    gave him order therefore on Lott for 19–15–  
            
            
              
               2. 
              
              Pd. small exp. 2/3—do. 4/3—Mary & Nanny 3/.
            
            
              
              4.
              
                Settled with Dr. Wardlaw. I owe him  £14–14–11   Drew on John Barnes in his favor for 21–    which overpays him 6– 5– 1    
            
            
              
              Drew on Harrison & Sterett in favor of Barnes for the balance in their hands to wit 184.D.
            
            
            
              
              Desired Barnes to pay Donath balance of glass 20.25 D. also to pay Mussi for 2. boxes of oil.
            
            
              
              5.
              
                Recd. of Dr. Wardlaw in cash £4–1    Allowed him for my sister Bolling 2–4     which settles the balance abovementd. of   6–5.   
            
            
              
              Recd. from Samuel Clarke £40–13–7 for nails sold.
            
            
              
              Pd. Frederic Gauder £40–19–7 in full to this day for meats furnished.
            
            
              
               6. 
              
              Small exp. 16/6.
            
            
              
              7.
              
                Richardson has worked  114. days @ 6/  } £39–14    Chisolm  44. do. @ 2/6   
            
            
              
              10.
              
                  £   Accepted Isaac Millar’s ord. in favr. Flem. & Mclan.  for 15   Gave Millar an order on Flem. & Mclan. for 20  which pays the balance due him of£35 
            
            
              
              Small ex. 14/.
            
            
              
               11. 
              
              Do. 10/.
            
            
              
              Inclosed to John Barnes power of atty. to recieve Mr. Short’s interest due Oct. 1.
            
            
              
              Directed him to place 100.D. of it to credit of Peter Lott.
            
            
              
              Gave Richd. Richardson ord. on Lott for 18.D.
            
            
              Dec.
               13. 
              
              Sm. exp. 3/.
            
            
              
               15. 
              
              Do. 3/.
            
            
              
               16. 
              
              Paid Buck for Petit 3.D.
            
            
              
               17. 
              
              Inclosed to John Barnes a power of atty. to recieve W. Short’s interest becoming due Jan. 1.
            
            
              
               18. 
              
              Drew on Barnes in favor of Chas. Johnston for 200.D.
            
            
              
              Drew on Charles Johnston in favr. Stephen Willis for £20.
            
            
              
               21. 
              
              Thos. Garth & James Kerr value the difference in the exchange of the small portions of land between N. M. Lewis & myself at £16–15 boot in his favor. 
            
            
              
               25. 
              
              Gave Joshua Burras an order on Mr. Lott for £11. to pay for the horse bought ante Aug. 31.
            
            
              
              Gave Wm. Page an order on Mr. Lott for £13. to pay Thos. Massie for a horse.
            
            
              
              Gave Elijah Hog an order on Mr. Lott for 48/9 to pay Saml. Hogg in full for waggoning.
            
            
            
              
              Small exp. 2/3.
            
            
              
              Drew on John Barnes in favr. of Charles Johnston for 300.D. to be applied to pay the requisitions on Mr. Short’s James river canal shares.
            
            
              
               26. 
              
              Pd. Mr. Bailey 2.D.
            
            
              
               27. 
              
              Gave J. H. Buck ord. on T. Carr for 2.D. which with 3.D. pd. him some days ago and omitted to be entered ante Dec. 16. discharges an order of Petit’s on me in his favor for 5.D.
            
            
              
               31. 
              
              Jordan Harris produces to me my bonds to Lucy Wood for £16. (hire of James) & to Mrs. Wood for £15. (hire of Dick) assigned to David Clapton coachmaker in Richmond, & delivd. to Harris to whom I am to pay.
            
            
              
              Charge D. Watson 15/9 furnished him by J. Watson on my acct. viz. for rum & mitts.
            
          
        